Citation Nr: 1341767	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-34 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for toe fungus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  The Board has not only reviewed the physical claims file but also the file on the electronic "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a July 2013 hearing at the RO.  A transcript has been associated with the file.

While this appeal was pending, the Veteran filed additional service connection claims.  The evidence submitted includes a December 2012 Agent Orange examination which mentioned toenail abnormalities of both halluxes.  Although the report was not listed in the evidence considered in a January 2013 supplemental statement of the case (SSOC), it was constructively before the RO at the time the toe fungus claim was last considered.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Nonetheless, the Board accepts that he has toe fungus so there is no need to take any further action with respect to this evidence.

Next, an August 2013 letter from the Veteran's podiatrist was received by VA in September 2013 and associated with the claims file.  This evidence was submitted after the January 2013 SSOC and he has not waived RO consideration of that evidence.  The August 2013 letter repeats an October 2012 letter from the same podiatrist to the effect that the Veteran has toenail abnormalities.  The August 2013 letter also repeats the Veteran's account of incurring the toenail abnormalities during service.  

To this extent, the letter is duplicative of other evidence of record and need not be returned for RO consideration.  The letter offers a nexus opinion, but, as the Board does not reach the nexus element, the nexus opinion is not relevant to the outcome of this case.  The Board concludes that a waiver of RO consideration is not necessary.  The Board will proceed to consider the toe fungus claim.


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD, is not shown.

2.  The current toe fungus is not related to herbicide exposure occurring during service in Vietnam; toe fungus was not incurred during service in Vietnam.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Toe fungus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has both PTSD and toe fungus as a result of his service in Vietnam and he is entitled to service connection for both claims.  For the reasons that follow, the Board finds that a psychiatric disorder has not been diagnosed and that toe fungus was not incurred in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  

First, the Board must determine whether the evidence comes from a competent source.  The next step is to decide whether the evidence is credible.  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

PTSD

In addition to the laws and regulations above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  38 C.F.R. § 3.304(f).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran asserts that he has been diagnosed with PTSD.  He and his wife both testified to this at the hearing; however, neither of them possesses any medical experience, knowledge or training to qualify as a medical expert.  Accordingly, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder, but may provide competent opinions on some medical issues falling within the realm of common knowledge of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of PTSD requires an assessment of symptoms in conformity with the DSM-IV.  The Board finds that such an assessment falls outside the realm of common knowledge because the typical lay person could not be expected to know the criteria for PTSD, much less validly compare symptoms to those criteria.  As such the Board looks to a medical diagnosis or the report of a medical diagnosis.  

The Veteran indicated that he had PTSD treatment records at a Vet Center when he filed his claim in May 2009.  An attempt was made to obtain records from the Vet Center but no records were available.  Moreover, during his hearing, he denied ever having sought psychiatric treatment.  Given his inconsistent statements regarding treatment and the absence of records from the Vet Center identified, the Board finds that the May 2009 statement is not a credible report of a diagnosis of PTSD.  

Further, the Veteran and his spouse testified that they had participated in marriage counseling in the 1980s or 1990s and that he had been evaluated by a psychiatrist during a September 2012 hospital admission for a broken hip.  They did not report a diagnosis of PTSD being offered during either evaluation.  

Next, the Veteran testified that he had been told during the May 2012 VA examination that he had PTSD but not enough for VA to do anything about.  The Board has weighed his lay statements regarding being told he has PTSD against the examination report which is of record and shows no diagnosis of PTSD or any other psychiatric disorder and places greater weight on the findings of a medical professional.

Specifically, the May 2012 VA examination report indicates that the Veteran did not have PTSD or any other Axis I clinically-diagnosable psychiatric disorder.  The examiner found that the Veteran reported some symptoms consistent with PTSD, but that the symptoms were transient, not persistent, and that he did not have the full range of symptoms needed to make the PTSD diagnosis.  This is the only medical opinion of record and weighs against the claim.  

The Board finds that the preponderance of the evidence weighs against a diagnosis of a current psychiatric disorder of any type.  The only medical opinion of record states that the Veteran does not have an acquired psychiatric disability, including PTSD.  He has not reported that he was diagnosed with a psychiatric disorder by any other qualified medical professional.  His report of subjective symptoms is not sufficient to rise to the level of a diagnosis of a psychiatric disability including PTSD in conformity with the DSM-IV.  

As no current psychiatric disorder, including PTSD, has been found the first element of service connection is not established.  As such, the preponderance of the evidence is against the Veteran's claim and the appeal is denied.

Toe Fungus

The Veteran asserts that he developed toe fungus as a result of herbicide (Agent Orange) exposure.  The Board will also consider direct in-service incurrence.  

Turning first to herbicide exposure, the Veteran served in Vietnam from mid-1967 to mid-1968; therefore, it is presumed that he was exposed to herbicides.  Certain diseases have been associated with exposure to herbicides and will be presumed to have been incurred in service even though there is no evidence of such disease during service but fungal infection is not among these diseases.  Therefore, service connection is not warranted based on presumed Agent Orange exposure.

The Veteran may also establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran is a lay person (not a medical professional) and may only offer competent lay evidence to the extent that a medical professional told him that herbicide exposure could lead to fungal infection of the toes but he has not done so.  There is no other evidence, lay or medical, to suggest that a fungal infection of the toes may be related to in-service herbicide exposure.  As such, direct causation of toe fungus due to herbicide exposure has not been shown.  Therefore, service connection is not warranted based on direct Agent Orange exposure.    

Next, the Board will consider whether the Veteran is entitled to service connection for toe fungus as a result of service (regardless of Agent Orange exposure).  Before addressing direct service-connection, the Board finds that he is not entitled to the combat presumption.

If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in or aggravated by the veteran's combat service, the veteran has produced satisfactory evidence to satisfy the first requirement of the combat presumption of 38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996) (emphasis added).  

In this case, the Veteran's account of his toenail fungus does not involve combat in any way and he has no awards, decorations, or citations indicating combat service.  While he reported during the May 2012 VA psychiatric examination that he served in Vietnam during the Tet Offensive, that he had been on the perimeter of his base, and that the enemy penetrated the perimeter, this alone does not establish that he personally engaged in combat with the enemy, but only that he was in the area when an attack occurred.  

The Veteran also testified that he participated in two search and destroy missions while stationed in Veteran.  His service personnel records do not mention these missions and his military occupational specialty (MOS) was a personnel specialist and a records reviewer which is not consistent with search and destroy missions.  Further, he did not report engaging in combat with the enemy during these search and destroy missions.  Although he has made statements that might indicate that he had combat service, toe fungus is not alleged to have been incurred in or aggravated by that combat service.  Given that his toenail and fungus history does not implicate combat, the combat presumption is not for application.  The Board will consider the evidence of in-service disease without the combat presumption.  

The Veteran testified that he had several ingrown toenails during service in Vietnam.  He reported going to sick call and was eventually sent to an evacuation hospital.  He stated that he had both great toenails removed but that the toes did not heal properly after the procedure and bled for two weeks.  He reported that he returned to the hospital and underwent cauterization.  Once the toenails grew back, they were infected with a fungus.  An August 2013 letter from J.S. recounts a similar history.  

The Veteran is competent to report that he had ingrown toenails during service, that he sought treatment for them, and that he underwent surgical procedures for the problem after which he developed toenail abnormalities; however, the Board places less probative weight on the credibility of his statements.  First, the service treatment records do not contain any mention of this history.  To the contrary, he underwent an August 1968 separation from service physical examination which found his feet clinically normal.  

Moreover, he completed a Report of Medical History at that time indicating that he did not have foot problems.  Further, the examiner discussed the Veteran's medical history with him, recounted prior medical care, and stated that the Veteran denied "all other pertinent surgical or medical history."  

This evidence is relevant and weighs against the credibility of his current statements for two reasons.  First, the need for extensive medical care (surgery, long-term bleeding, follow-up care, infection) would likely appear in the Veteran's service treatment records and do not.  Second, he denied a surgical history at separation and the clinical findings were normal.  The Board will address each in turn.  

VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred.  Kahana, 24 Vet. App. at 438.  It would seem reasonable that if the Veteran had sought treatment during service at sick call or at an evacuation hospital, that treatment would ordinarily have been recorded.  The absence of a notation is strong evidence weighing against his statements.  

Next, the Veteran testified before the undersigned that his treatment records were lost when he returned from Vietnam and was stationed in Maryland.  The Board notes that he served in Vietnam from May 1967 to April 1968 and the existing service treatment records contain January and March 1968 entries.  These dates are plainly during his Vietnam service and are a part of the record.  This indicates to the Board that the Veteran's service treatment records are complete and that they contradict his account of seeking treatment by their silence.  

Additionally, even if the service treatment records were incomplete, the Veteran completed a Report of Medical History in August 1968 without mentioning toenail excision or cauterization on the form or during the interview.  He endorsed allergies to penicillin and sulfa drugs, reported an appendectomy, stiffness in his back, a left index finger fracture, and indicated that he gained 25 pounds upon his return from Vietnam while denying other surgical or medical history.  He made a thorough report of his medical history.  The appendectomy occurred just prior to his induction and is reported on his induction physical examination report.  The back stiffness and left index finger fracture are documented in the service treatment records.  This suggests that the Report of Medical History was complete, yet he did not discuss two surgical procedures on his toes.  This omission weighs against the credibility of his statements.  

In light of the foregoing, the Board finds that the Veteran's lay account of in-service toenail surgeries and resulting fungus of less probative value.  The remaining evidence of record consists of his service treatment records which do not show that incurrence of toe nail fungus during service.  The preponderance of the evidence demonstrates that he did not incur toe nail fungus during service.  The in-service incurrence element of service connection is not met.  Therefore, inquiry into the third "nexus" element of service connection is not needed.  

As such, the preponderance of the evidence is against the Veteran's claim for service connection for toe fungus.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by way of letters sent in May and July 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  At the hearing, the issues on appeal were identified and he was asked to identify evidence relevant to the claims.  Further, he does not seek care through VA so no VA records to be obtained.  Service treatment records are in the file.  While he mentioned seeking treatment at an evacuation hospital in Vietnam, no hospital summary is associated with record.  As his account of in-service care is accepted as competent but not credible, a remand for further records search is not needed.

The Veteran has submitted a pair of opinion letters from a podiatrist, but has not submitted treatment records or provided an authorized release form to obtain such records.  He also identified outstanding private records at a private hospital during the July 2013 hearing.  The record was held open for thirty days to allow him time to submit those records but no records have been received.  He has not provided VA with a completed authorized release form to obtain those records on his behalf.  He was informed in the May and July 2009 notice letters and during his hearing before the undersigned of the importance of providing this evidence but has failed to do so.  The Board finds that the duty to assist in obtaining records has been discharged as to these podiatry and private hospital records.

The Veteran submitted a completed authorized release form to VA in May 2009 to obtain treatment records related to PTSD from a Vet Center.  After multiple request letters were sent, the RO called the Vet Center in October 2009.  The Center reported that they had no records for the Veteran.  The response was memorialized in an October 2009 report of contact memorandum for the record.  Further attempts to obtain nonexistent records would be futile.  In sum, the Board finds that the duty to assist in obtaining records has been discharged as to all identified, relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  As noted, the Veteran was afforded a May 2012 medical examination to obtain an opinion as to whether he had PTSD as a result of his service in Vietnam.  The examiner concluded that he did not have a current psychiatric disability.  

This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.

The Veteran was not provided a VA medical examination or opinion for his service connection for toe fungus claim.  As discussed, he has two theories of entitlement, herbicide exposure and direct in-service incurrence.  The Board will address whether a VA examination or opinion is warranted for either theory separately. 

The Board concludes an examination or opinion is not needed based on the herbicide exposure theory because the only evidence indicating the Veteran's current disability is related to in-service herbicide exposure is one conclusory lay statement in the May 2009 service connection for toe fungus claim.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  

As discussed, the Veteran offers only his own conclusory opinion regarding causation.  Whether a toe fungus may be etiologically related to herbicide exposure is outside the realm of common lay knowledge.  He has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  As there is no competent evidence of record demonstrating an indication that the current disability may be related to the in-service event, an examination or opinion is not warranted as to the herbicide exposure theory of entitlement.  See McLendon, 20 Vet. App. at 81-82.  

The Board concludes an examination or opinion is not needed for the direct in-service incurrence theory of entitlement to service connection for toe fungus because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).  

A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id. at 40.  As discussed, the Board has placed little probative value on the credibility of the Veteran's lay statements.  The remaining evidence does not indicate that an in-service event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.

Service connection for toe fungus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


